Citation Nr: 0909422	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  06-23 736	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The Veteran served on active duty from January 1966 to 
January 1969, including service in the Republic of Vietnam.  
Also, from January 1969 to August 1975, he had periods of 
service with the Army Reserves and the Army National Guard.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision in 
which the RO, among other things, denied claims for service 
connection for PTSD and hypertension.  The Veteran filed a 
notice of disagreement (NOD) in November 2005, and the RO 
issued a statement of the case (SOC) in May 2006.  The 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in June 2006.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The only competent medical evidence of record with 
respect to a current diagnosis of PTSD weighs against the 
claim.

3.  The Veteran had no elevated blood pressure readings or 
diagnosis of hypertension in service; the first documented 
diagnosis of hypertension is more than one year after 
discharge from active service, and there is no competent 
evidence or opinion of a nexus between the current 
hypertension and the Veteran's active military service, or 
any period of active duty for training (ACDUTRA) or inactive 
duty training (INACDUTRA) during his National Guard or 
Reserve service.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) 
(2008).

2.  The criteria for service connection for hypertension are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a March 2004 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection for hypertension, as well as what information and 
evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  In a May 
2005 pre-rating letter, the RO provided equivalent notice for 
the PTSD claim.  The September 2005 RO rating decision 
reflects the initial adjudication of the claim after issuance 
of the March 2004 and May 2005 letters.  

A March 2006 post-rating letter provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  After issuance of the March 2006 letter, 
and opportunity for the Veteran to respond, the May 2006 SOC 
reflects readjudication of the claim.  Hence, the Veteran is 
not shown to be prejudiced by the timing of the latter 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the report of an August 2005 
VA examination.  Also of record and considered in connection 
with the appeal are various written statements provided by 
the Veteran and his representative and his wife, on his 
behalf.  

The Board also finds that no additional RO action to further 
develop the record is warranted. As will be discussed below, 
the PTSD claim is being denied because there is no current 
diagnosis of PTSD.  In June 2005, the Veteran identified 
treatment received for PTSD from 1970 to 1981 at the Fowler 
Medical Center.  The RO made an attempt to obtain those 
records in July 2005, but received no response.  It does not 
appear that any subsequent attempt was made.  However, the 
Board finds that any such records would not change the basis 
for the Board's denial of the Veteran's PTSD claim.  Even if 
these records reflect a diagnosis of PTSD as of 1981, in 
light of the more recent August 2005 opinion that the Veteran 
does not currently meet the requirements for a PTSD 
diagnosis, such evidence would not impact the Board's 
decision.  A "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  
Moreover, a diagnosis noted by history does not constitute a 
current diagnosis.  See Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).  Accordingly, the Board concludes that 
a remand for a second attempt to obtain these records would 
impose unnecessary additional burdens on adjudication 
resources, with no benefit flowing to the Veteran, and is, 
thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

A.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f) (2008).

The first requirement for service connection for PTSD is a 
medical diagnosis of the condition.  Diagnoses of PTSD must 
be rendered in accordance with the diagnostic criteria for 
the condition set forth in Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting 
that VA has adopted the nomenclature of the DSM-IV) (2008).  

Considering the claim for service connection in light of the 
above, the Board finds that the claim must denied because the 
competent and probative evidence establishes that the first 
criterion for a grant of service connection for PTSD is not 
met.

The service treatment records are negative for any 
psychiatric complaints, findings or diagnoses.  Psychiatric 
clinical evaluation on the separation examination in October 
1968 was also normal.  

Records of post-service VA and private treatment are negative 
for diagnosis of or treatment for PTSD.  Treatment records 
dated in May 1986 and December 1986 from David Earl Cohn, 
M.D., reflect a diagnosis of adjustment disorder with mixed 
emotional features, including anxiety and depression.

The Veteran was afforded a VA examination to evaluate his 
claim of PTSD in August 2005.  The examiner opined that the 
Veteran did not meet full criteria for PTSD.  The examiner 
noted, specifically, that the Veteran did not meet the A and 
B criteria, in that he did not have intrusive, unpleasant 
recollections of events in Vietnam on the basis of nightmares 
and/or flashbacks.  He also did not meet the C criterion, in 
that he did not demonstrate avoidant behavior.  The Axis I 
diagnosis was adjustment disorder with depressed mood.  

Thus, the only competent opinion to address whether the 
veteran currently meets the diagnostic criteria for PTSD 
weighs against the claim, and neither the veteran nor his 
representative has presented or identified any existing 
contrary evidence or opinion.  Without a diagnosis of PTSD in 
accordance with the DSM-IV, there is no basis for a grant of 
service connection.  

In his regard, the Board emphasizes that Congress has 
specifically limited entitlement to service connection for 
disease or injury to cases where such incidents have resulted 
in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as 
here, the competent and persuasive medical evidence 
establishes that the Veteran does not have the claimed 
disability upon which to predicate a grant of service 
connection, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As 
in this case, the first criterion for a grant of service 
connection for PTSD are not met, discussion of the remaining 
criteria of 38 C.F.R. § 3.304(f) is unnecessary.

As a final point, the Board notes that, while the evidence 
does contain a current diagnosis of an acquired psychiatric 
disability other than PTSD, the Veteran has not sought 
service connection for such diagnosis, and the RO has not 
adjudicated such a claim.  

B.  Hypertension

In addition to the basic legal authority governing claims for 
service connection, cited above, where a veteran served 90 
days or more during a period of war or after December 31, 
1946, and hypertension becomes manifest to a degree of l0 
percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board observes that, with respect to the Veteran's 
Reserve and National Guard service, the applicable laws and 
regulations permit service connection only for disability 
resulting from disease or injury incurred or aggravated while 
performing ACDUTRA or injury incurred or aggravated while 
performing inactive duty training (INACDUTRA).  See 38 
U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.

To warrant a diagnosis of hypertension for VA compensation 
purposes, the Veteran must meet the criteria delineated in 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (defining 
hypertensive vascular disease or hypertension for purposes of 
that section as diastolic blood pressure predominantly 90 mm. 
or greater and isolated systolic hypertension as systolic 
blood pressure predominantly 160 mm. or greater with 
diastolic blood pressure of less than 90mm). 
 
Considering the record in light of the above, the Board finds 
that service connection for hypertension is not warranted.  

The service treatment records from the Veteran's period of 
active service reflect blood pressure readings that are 
normotensive.  Blood pressure reading on separation 
examination in October 1968 was 122/70.  

Post-service VA and private treatment records reflect 
findings of and treatment for hypertension; however, the 
first elevated reading does not appear until November 1981, 
and the first diagnosis of hypertension does not appear until 
1997.  

The Board notes that there are numerous blood pressure 
readings from the year 1981, most of which are normotensive.  
However, assuming, arguendo, that the November 1981 record 
reflects the true onset of hypertension, this reading was 
more than one year after service discharge, and, hence, 
outside of the period for presumptive service connection for 
hypertension.  See 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.  

In addition, while the medical evidence establishes that the 
Veteran does have current hypertension, there is simply no 
medical evidence or opinion even suggesting a relationship 
between hypertension and service, to include any period of 
ACDUTRA or INACDUTRA, and neither the Veteran nor his 
representative has presented, or identified any such existing 
medical evidence or opinion.  In short, there is no competent 
medical evidence to support the claim for service connection 
for hypertension.  

C.  Both Claims

In addition to the medical evidence, in adjudicating these 
claims, the Board has considered the assertions of the 
appellant, his spouse, and his representative; however, none 
of this evidence provides a basis for allowance of either 
claim.  As indicated above, these claims turn on the 
questions of medical diagnosis and medical etiology, 
respectively-matters within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As none of the above-named individuals is shown to 
be other than a layperson without appropriate medical 
training and expertise, none is competent to render a 
probative opinion on a medical matter, such as whether the 
Veteran's symptoms meet the diagnostic criteria for PTSD in 
accordance with DSM-IV, or whether his hypertension is 
related to service.  See, e.g., Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claims 
for service connection for PTSD and for hypertension must be 
denied.  In reaching the conclusion to deny each claim, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim involving PTSD, and no 
competent, probative evidence supports the claim involving 
hypertension, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is denied.

Service connection for hypertension is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


